Citation Nr: 0918090	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1959 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.


FINDINGS OF FACT

1.  The Veteran was diagnosed with a schizoid personality 
disability during service.

2.  Any acquired psychiatric disability was not manifested 
during service or for many years after service, nor is any 
acquired psychiatric disability otherwise related to service.  


CONCLUSION OF LAW

An acquired psychiatric disability was neither incurred in 
nor aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2005 
and March 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2005 prior to the initial unfavorable 
decision in June 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
statement of the case issued in April 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service 
treatment records and lay evidence.  The Board finds that the 
record as it stands includes sufficient competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disability.  However, in light of the holding 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.  McLendon provides 
that in disability compensation (service connection) claims, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case.  
There is no persuasive indication that any claimed disability 
may be associated with the Veteran's service.  There is 
otherwise sufficient competent evidence to decide the claim 
in the form of service treatment records which demonstrate 
that medical personnel during the Veteran's service 
attributed the Veteran's psychiatric symptomatology to a 
personality disorder.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In an April 1959 report of medical history (just prior to 
entry into service), the Veteran marked no when asked have 
you ever had or have you now depression or excessive worry or 
nervous trouble of any sort.  In an April 1959 report of 
medical examination, the examiner reported the Veteran's 
psychiatric status as clinically normal.  

Service medical records show that the Veteran was 
hospitalized for 9 days in October 1959 for evaluation of 
chest pain and an upper respiratory infection.  During the 
course of the hospitalization a psychiatric consultation was 
obtained. The Veteran was diagnosed with a schizoid 
personality, chronic, moderate, manifested by eccentricity, 
difficulty with interpersonal relationships, and multiple 
vague somatic complaints.  The examiner stated that the 
Veteran had a mild predisposition with a lifelong history of 
immature personality traits.  The diagnosed personality 
disorder provided minimal impairment for routine military 
service.  

From May 1960 to August 1960, the Veteran received counseling 
by the Mental Health Clinic at Fort Benning, Georgia.  A May 
1960 note states that the Veteran was referred by the unit 
chaplain for evaluation, but is not psychotic and may return 
to duty.  In another May 1960 report, the Veteran was noted 
as mildly anxious and agitated with some weird complaints 
none of which were bizarre or psychotic.  He expressed vague 
ideas of persecution, which the examiner did not consider 
pathological.  He complained of being uncomfortable around 
people.  

In an August 1960 report of neuropsychiatric evaluation, the 
examiner noted the Veteran as a very severe schizoid.  The 
examiner noted that the Veteran has been counseled several 
times, but continuously shows confusion in his thoughts and 
great difficulty in controlling strong urges to mistreat 
himself or harm others.  He demonstrated the symptoms of a 
schizoid personality, to include unsociability, 
seclusiveness, serious mindedness, nomadism, and often 
eccentricity.  The examiner stated that there was no evidence 
of any psychosis or psychoneurosis at the time, only 
developmental defects in the Veteran's personality structure.  
He was diagnosed with a schizoid personality.  

In the Veteran's report of medical history associated with 
his March 1961 separation examination, the Veteran reported 
depression or excessive worry.  The examiner described this 
as general nervousness.  In the Veteran's March 1961 report 
of medical examination for separation from service, the 
examiner reported the Veteran as clinically normal 
psychiatrically.   

The Veteran has not reported that any post-service 
psychiatric records are in existence.  

The service treatment records clearly show psychiatric 
symptomatology, but trained medical care providers determined 
that the symptoms were due to a personality disorder.  This 
diagnosis was rendered on several occasions, including after 
observation during a period of hospitalization for several 
days.  In August 1960, the examiner specifically stated that 
there was no evidence of any psychosis or psychoneurosis at 
the time, only developmental defects in the Veteran's 
personality structure.  He went on to diagnose the Veteran 
again with a schizoid personality. The Board believes these 
contemporaneous medical records are entitled to considerable 
weight.  

VA regulations state that congenital or developmental defects 
to include personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  As the only 
evidence of a psychiatric disability falls under the category 
of a developmental defect to include a personality disorder, 
the Board finds that there is no disability for VA purposes.   

Review of the service treatment records does not otherwise 
show any acquired psychiatric disorder, nor is there one 
shown for many years after service.  In fact, there is not 
evidence of records that there the Veteran currently has an 
acquired psychiatric disability.  However, for purposes of 
this decision the Board assumes that there is a current 
acquired psychiatric disability.  However, the preponderance 
of the evidence is against a finding that a current acquired 
psychiatric disorder is related to service.  There is no 
competent evidence suggesting a link to service.  The Veteran 
may strongly believe that a current psychiatric disability is 
related to service, but as a layperson he is not competent to 
render an opinion as to medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

As such, based on the competent evidence of record, the Board 
finds that a preponderance of the evidence is against the 
finding of service connection for an acquired psychiatric 
disability.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


